Citation Nr: 0840759	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  03-06 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The veteran had active duty service from November 1948 until 
November 1951 and from January 1952 until January 1954.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.   

The June 2002 rating decision also denied claims for a mental 
disorder and special monthly pension.  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2007).  The appellant has withdrawn the 
claim for special monthly pension, as indicated in his August 
2008 hearing.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration and, accordingly, 
the Board does not have jurisdiction to review the special 
monthly pension appeal and it is dismissed.  Additionally, 
the mental disorder claim was granted in a January 2006 
rating decision, with a 10 percent evaluation for post 
traumatic stress disorder.  No Notice of Disagreement was 
filed in regards to that issue and the January 2006 rating 
decision became final.  The PTSD claim is also thus not 
currently before the Board.


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
right knee disorder is likely related to his active military 
service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
right knee disorder has been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Merits of the Claim
 
The veteran has contended that he injured his right knee 
disorder at the same time his hand was wounded in action.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  


Service treatment records do not indicate that the veteran 
received treatment for a right knee disorder while in 
service.  His May 1954 separation examination found his lower 
extremities to be normal.  

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease.  38 U.S.C.A. § 1154(b).  So long as the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, the fact that there is no official 
record of such incurrence or aggravation in such service is 
of no consequence.  Every reasonable doubt shall be resolved 
in favor of the veteran.  38 U.S.C.A. § 1154(b). The phrase 
"engaged in combat with the enemy" requires that the veteran 
have personally taken part in a fight or encounter with a 
military foe or hostile unit of instrumentality.  The phrase 
does not apply to veterans who merely served in a general 
"combat area" or "combat zone, but did not themselves engage 
in combat with the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 
1999).

The veteran has received a Purple Heart and has been noted to 
have been wounded in action in regards to his hand.  The 
combat presumption is thus applies to the veteran in regards 
to a right knee injury.  

However, although 38 U.S.C.A. § 1154 provides a factual basis 
upon which a determination can be made that a particular 
disease or injury was incurred or aggravated in service, it 
does not provide a basis to link etiologically any current 
right knee disorder to service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).

VA medical records in dated in 2001 reveal pathology of the 
right knee.  While this was the first medical evidence 
indicating that the veteran suffered from a right knee 
ailment, in view of this current right knee pathology and the 
veteran's credible contention that he injured his knee in 
combat, the RO requested that the veteran undergo a VA 
examination to determine whether the veteran's right knee 
disability was related to service.  The RO specifically 
requested that the examiner review the treatment records from 
2001 in forming the opinion.  The RO did not identify any 
other relevant post-service medical records that were 
available for review.  Indeed, there are no other such 
records.

A VA examination was provided to the veteran on January 7, 
2007.  The veteran reported that he injured his right knee in 
service.  The examiner noted that the veteran had 
degenerative arthritic changes of the knee and patella 
joints.   An addendum was added to the examination on January 
9, 2007.  The examiner noted that he had reviewed medical 
records from 2001 in forming his opinion and that the veteran 
reported that his knee disorder started after an injury in 
Korea.  The examiner found that it appeared that the 
veteran's current condition progressively worsened from his 
injury in Korea and that it was more likely than not that his 
medial meniscal tear was a progression from his knee injury 
in Korea.

The medical evidence thus shows that the veteran is presumed 
to have injured his right knee in service, has a current 
right knee disorder, and has competent medical evidence 
finding that his current right knee disorder is due to his 
service.  While there is no evidence of any knee symptoms 
from the time the veteran was discharged from service in 1954 
until 2001, the VA examiner prepared his opinion considering 
the evidence as presented by the RO in its examination 
request.  The opinion did not lack a rationale.  While the 
examiner did base his opinion, at least in part, on the 
history presented by the veteran, it was not solely based 
thereon.  In any case, there was no other evidence to 
consider.  Under the circumstances of this case, affording 
all reasonable doubt in favor of the veteran because the 
evidence of record is in relative equipoise, service 
connection is granted for the right knee disorder.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 38 C.F.R. § 3.303(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 






								[Continued on next 
page]

ORDER

Service connection for a right knee disorder is granted.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


